DETAILED ACTION

Applicants’ response filed 8/16/20212 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 7-14 and 16-20 are allowed. 
Prior rejections are withdrawn in view of amendments, remarks and terminal disclaimer. 
Application is allowed. 

Reasons for Allowance
Claims 2-5, 7-14 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance.
	The claims of the present invention are directed towards transmitting BASE-T Ethernet data wherein a framing circuit has an interface that receives that BASE-T Ethernet data which is encoded by a forward error correction circuitry. A symbol mapper is used to modulate the Ethernet data along with the error correction data into multiple back-to-back PAM8 symbols in accordance with a 64SQ symbol constellation, the 64SQ constellation forming a square grid of sixty-four constellation points. These concepts are not taught or suggested as detailed in independent claims 2 and 10. Therefore claims 2 and 10 are allowed. Respective dependent claims 3-5, 7-9, 11-14 and 16-20 further limit parent claims and are allowed at least based on dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112